Citation Nr: 0834565	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for left shoulder 
strain.

4.  Entitlement to service connection for right shoulder 
strain.

5.  Entitlement to an initial compensable evaluation for 
service-connected right ear hearing loss.

6.  Entitlement to an initial compensable evaluation for 
service-connected degenerative disc disease of the cervical 
spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for a post-surgical parotid cystic excision scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
May 1984 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Seattle, Washington Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In an August 2008 rating decision the 
RO granted an increased 10 percent rating for the parotid 
cyst excision scar effective from April 1, 2004.  As a higher 
schedular evaluation for this disability is possible, the 
issue of entitlement to a rating in excess of 10 percent for 
the parotid cyst excision scar remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In July 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  At his 
hearing, the veteran withdrew his appeals for the issues of 
service connection for sinusitis and increased initial rating 
for right forearm scar and right knee scar.  Consequently, 
these issues are no longer before the Board.

The issues of entitlement to service connection for sleep 
apnea and left ear hearing loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran does not have a current diagnosis of a left 
shoulder strain.

3.  The veteran does not have a current diagnosis of a right 
shoulder strain.

4.  Hearing loss is presently manifested by level I hearing 
acuity in the right ear.

5.  Degenerative disc disease of the cervical spine is 
presently manifested by forward flexion to 45 degrees, 
extension to 45 degrees, right and left lateral flexion to 45 
degrees, right and left rotation to 80 degrees, and painful 
motion.

6.  A post-surgical parotid cystic excision scar is presently 
manifest by a 17 cm by 0.3 cm scar with no tenderness, 
disfigurement, ulceration, adherence, instability, tissue 
loss, inflammation, edema, keloid formation, 
hypopigmentation, hyperpigmentation, or abnormal texture.




CONCLUSIONS OF LAW

1.  A left shoulder strain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.326 (2007).

2.  A right shoulder strain was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.326 (2007).

3.  The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
2002); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2007).

4.  The criteria for an evaluation of 10 percent, but no 
higher, for degenerative disc disease of the cervical spine 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5242 (2007).

5.  The criteria for an evaluation in excess of 10 percent 
for a post-surgical parotid cystic excision scar have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.118, Diagnostic Code 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the veteran by 
correspondence dated in December 2003, March 2006, May 2007, 
and May 2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Additional notice as to 
these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have been satisfied.  Correspondence from the RO dated 
in May 2008 informed the veteran that he needed to show the 
impact that the worsening of his symptoms had on his 
employment and daily life.  The letter also specifically 
described the requirements of the applicable Diagnostic 
Codes.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claims, the 
notice was provided by the RO prior to the July 2008 
Supplemental Statement of the Case and prior to the transfer 
and certification of the veteran's case to the Board.  The 
Board also finds that the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), and observes that the veteran has had time 
to consider the content of the notice and respond with any 
additional evidence or information relevant to the claims.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.  

Further attempts to obtain additional evidence would be 
futile.  The RO attempted to obtain the veteran's treatment 
records from Naval Station Everett Washington on two separate 
occasions and was informed that the records are not 
available.  The veteran was informed that the records from 
Naval Station Everett were not available in correspondence 
from the RO dated in May 2008.  The Board finds the available 
medical evidence is sufficient for an adequate 
determination. Several VA examinations addressing the 
questions at issue are of record. There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Legal Criteria-Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Left and Right Shoulder Disorders

Service treatment records show that in May 1990, the veteran 
complained of pain in his neck and shoulders.  An examiner 
noted that his shoulder girdle appeared normal and had a full 
range of motion.  A diagnosis of overuse syndrome was given.

In January 1997, the veteran told a service examiner that he 
had right shoulder pain for two days.  The examiner observed 
no deformity and a full range of motion with slight guarding 
on abduction and external rotation.  Bursitis was listed as 
the diagnosis.  Another treatment note from April 1997 shows 
treatment for tendonitis in the right shoulder.  In 
July 1997, an examiner instructed the veteran in posterior 
shoulder strengthening exercises and stretching.

During a 5-year service physical in July 1998, the examiner 
noted that the veteran had normal upper extremities.  The 
veteran stated in his July 1998 and January 1999 Reports of 
Medical History (RMH) that he did not have swollen or painful 
joints, arthritis, rheumatism, or bursitis, or painful or 
"trick" shoulder.  On his October 2003 RMH, the veteran 
indicated that he had a painful shoulder in 1997 and had been 
referred to physical therapy.  He also indicated that he did 
not have arthritis, rheumatism, or bursitis, or swollen or 
painful joints.  The October 2003 separation physical shows 
that the veteran's upper extremities were normal.

Private X-rays taken in January 2004 reveal no traumatic, 
destructive, or arthritic changes of the left or right 
shoulder.  It was noted that both X-rays were unremarkable.

On VA examination in January 2004, the veteran said that he 
had been suffering from tendonitis for 12 years.  He 
experienced pain in his joints after repetitive motions.  The 
examiner observed that both shoulders had a normal general 
appearance.  X-rays of the left and right shoulders were 
within normal limits.  The examiner opined that for the 
veteran's claimed conditions of left and right shoulder 
strain, there was no diagnosis because he found no pathology 
to render a diagnosis.

In September 2004, the veteran stated that while in the 
service he had numerous job assignments which required him to 
repeat various body movements.  He reported numerous shoulder 
strains and said that he had been to the doctor several times 
for shoulder pain.  He stated that due to pain, he was unable 
to maintain his previous level of work performance.

During his hearing before the undersigned Veterans Law Judge 
in July 2008, the veteran said that he would experience pain 
in his shoulders when he had to perform tasks.  He said that 
he had desk jobs and strenuous work while in the service.  
Since getting off of active duty, he had done strenuous work.  
He said that he had not seen a doctor for his shoulder 
problems since he retired from the military.

Based upon the evidence of record, the Board finds that the 
veteran does not have a left or right shoulder disorder as a 
result of active service.  The evidence of record does not 
contain a present diagnosis of a left or right shoulder 
disorder.  Although the service treatment records indicate 
that the veteran was diagnosed with bursitis and tendonitis 
in 1997, service physical examinations performed in July 1998 
and October 2003 show that the veteran had normal upper 
extremities.  Thus, it appears that the previously diagnosed 
disorders were acute and transitory.  Significantly, on VA 
examination in January 2004, the examiner indicated that the 
veteran did not have a diagnosable disorder of his left or 
right shoulder.  Private X-ray reports from January 2004 were 
unremarkable.  It appears that the veteran does not have a 
currently diagnosed left or right shoulder disorder, and 
without a currently diagnosed disorder, service connection 
cannot be granted.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Additionally, none of the evidence of record 
provides a link between any currently diagnosed disorder and 
any event or disease manifest during the veteran's active 
service.  Without a competent medical nexus between a 
currently-diagnosed disorder and his active service, service 
connection cannot be granted.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board has considered whether service connection for a 
left or right shoulder disorder could be established on a 
presumptive basis.  To establish service connection for a 
disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, the October 2003 separation 
examination report indicates that the veteran had normal 
upper extremities, and private X-rays taken in January 2004 
were unremarkable.  No medical evidence demonstrates that the 
veteran experienced a right or left shoulder disability to a 
compensable level within a year after his discharge from 
active duty.  Therefore, service connection for a left or 
right shoulder disability cannot be established on a 
presumptive basis.

The Board has carefully considered the veteran's reports of 
pain in his shoulders.  However, the Court has stated in 
Clyburn v. West, 12 Vet. App. 296, 301 (1999), that continued 
complaints of pain after service do not suffice to establish 
a medical nexus, where the issue at hand is of etiology, and 
requires medical opinion evidence.  The Court has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).

The Board also finds it significant that while the veteran 
currently states that he has painful shoulders as a result of 
service, the veteran reported on his July 1998 and 
January 1999 RMHs that he did not have swollen or painful 
joints, arthritis, rheumatism, or bursitis, or painful or 
"trick" shoulder.  As the veteran's current statements 
appear to be countered by his own in-service reports of 
medical history, they are of less persuasive value due to 
their contradictory nature.

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since neither a left nor 
a right shoulder condition is indicated. 

While the veteran may sincerely believe that he currently has 
left and right shoulder disorders as a result of his active 
duty service, he is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 
2 Vet. App. 492.  For the reasons set forth above, the Board 
finds that the preponderance of the evidence is against his 
claims and thus entitlement to service connection is not 
warranted.  38 U.S.C.A. §§ 1110, 1154, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.326.

Legal Criteria-Increased Rating Claims

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided if it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Right Ear Hearing Loss

VA regulations provide a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment, established by a state-licensed 
audiologist including a controlled speech discrimination test 
(Maryland CNC), based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 
(2007).  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.  Id.  

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  VA audiometric examinations for 
rating purposes are to be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).  


Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

















Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

In the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities. The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2007)


During the veteran's separation examination in October 2003, 
pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
5
0
45
55
26

On VA audiological evaluation in December 2003, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
0
0
40
55
24

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.

On VA audiological evaluation in May 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
20
60
60
39

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  The audiologist opined that there 
was no functional impairment resulting from the veteran's 
hearing loss.

During the veteran's July 2008 hearing before the 
undersigned, the veteran indicated that his hearing had 
gotten worse.  He was working as a machinist, and he was 
required to wear hearing protection.  His wife had told him 
that he had hearing problems.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss does not represent an exceptional 
pattern of hearing impairment as the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is not above 55 decibels, and the puretone 
threshold is not 70 decibels or more at 2000 Hertz at any 
time during the appeal period.  See 38 C.F.R. § 4.86.  
Consequently, the Board must use Table VI to evaluate the 
veteran's compensation rating.  Additionally, as the 
veteran's left ear is not currently service connected, it 
will be assigned a Roman Numeral designation for hearing 
impairment of I in accordance with 38 C.F.R. § 4.85(f).

Applying the October 2003, December 2003, and May 2007 
service and VA audiology examination findings to Table VI, 
the veteran rates a Roman Numeral designation of I for the 
right ear.  Applying that Roman Numeral designation to Table 
VII results in a noncompensable rating throughout the period 
of appeal.

Although the veteran may genuinely and sincerely believe that 
his right ear hearing loss warrants a compensable rating, he 
is not a licensed medical practitioner and is not competent 
to offer medical opinions as to the extent of his disability.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
bilateral hearing loss, that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating 
(38 C.F.R. § 3.321).  There is no probative evidence of any 
marked interference with employment.  The May 2007 VA 
audiologist opined that that there was no functional 
impairment resulting from the veteran's hearing loss.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

	


Degenerative Disc Disease of the Cervical Spine


500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

523
5
Vertebral fracture or dislocation
General Rating 
Formula
523
6
Sacroiliac injury and weakness

523
7
Lumbosacral or cervical strain

523
8
Spinal stenosis

523
9
Spondylolisthesis or segmental 
instability 

524
0
Ankylosing spondylitis

524
1
Spinal fusion

524
2
Degenerative arthritis of the spine (see 
also diagnostic code 5003) 

524
3
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
Note: (4) Round each range of motion measurement to the 
nearest five degrees.  
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (2007).

Formula for Rating Intervertebral Disc Syndrome
Based on Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2007).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
intent of the schedule is to recognize painful motion with 
joint or particular pathology as productive of disability.  
It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (2007).

In this case, the veteran's October 2003 separation physical 
examiner opined that the veteran had a normal spine.  A 
private X-ray taken in January 2004 revealed mild to moderate 
degenerative disc disease at C5-6.  On VA examination in 
January 2004, the veteran said he had suffered pain in his 
neck following a motor vehicle accident in 2002.  He said 
that the pain occurred one to three times per day and would 
last for one to three days.  He rated the pain as a 7 or 8 on 
a 1 (low) to 10 (high) pain scale.  He relieved his pain 
through rest and medication.  He said that his cervical spine 
disorder did not cause incapacitation, and the disorder had 
not resulted in any time lost from work.  It was noted that 
the functional impairment of the disorder was an occasional 
limited range of motion.

On objective examination, there was no evidence of radiating 
pain on movement or muscle spasm.  The examiner found no 
evidence of tenderness.  Flexion of the cervical spine was to 
45 degrees.  Extension was to 45 degrees.  Right and left 
lateral flexion was to 45 degrees.  Right and left rotation 
was to 80 degrees.  It was noted that the ranges of motion 
were not additionally limited by pain, fatigue, weakness, 
lack of endurance, or incoordination.  No ankylosis of the 
spine was observed, and there were no signs of intervertebral 
disc syndrome present.

In September 2004, the veteran stated that his neck 
frequently hurt, and he was unable to turn and look while 
backing his car.  He said that he had to turn his whole body 
to look behind him.

On VA examination in May 2007, the veteran reported 
experiencing a stiff neck towards the end of the day.  He 
experienced pain three times a day for two hours at a time.  
He said that his pain rated a 9 on a 1 (low) to 10 (high) 
pain scale.  He said that he was not receiving any treatment 
for his neck disorder.  He indicated that his spine disorder 
was not incapacitating.  The functional impairment was 
limited lifting and carrying.  The examiner observed that the 
veteran had a normal head position with symmetry in 
appearance with no signs of intervertebral disc syndrome.  
The examiner noted that objectively, it was a normal 
examination.

In a December 2007 addendum to the May 2007 VA examination, 
it was noted that the veteran had forward flexion of the 
cervical spine to 45 degrees.  Extension was to 45 degrees.  
Right and left lateral flexion were to 45 degrees.  Right and 
left lateral rotation were to 80 degrees.

During his July 2008 hearing before the undersigned, the 
veteran stated that he was in pain anytime he had to try to 
look behind him.  He said he did not experience spasms in 
addition to his pain.  He would take Motrin and Tylenol to 
relieve his pain.  He said that he tried to not miss work due 
to his medical problems.  He reported that he worked through 
his pain.  He said that he no longer went fishing, as walking 
up and down rocks and river banks caused him pain all over 
his body.

Based on the evidence of record, the Board finds that an 
evaluation of 10 percent, but no higher, degenerative disc 
disease of the cervical spine is warranted.  The Board notes 
the range of motion findings from the January 2004 and 
May 2007 VA examinations.  The veteran's combined range of 
motion of the cervical spine in both examinations was 340 
degrees.  There is no medical evidence of muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour.  There is no medical 
evidence of a vertebral body fracture with loss of 50 percent 
or more of the height.  It was noted that the veteran's spine 
was not ankylosed.  Additionally, the veteran has not 
experienced any incapacitating episodes.  Based solely on the 
above analysis, the veteran does not warrant a compensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2007).

However, the Board is mindful that a higher rating can be 
considered based on functional loss due to pain on use or due 
to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  The evidence of record documents 
the veteran's reports of pain.  The September 2004 VA 
examiner noted that the veteran's range of motion was 
severely impaired due to pain.  The VA examinations of 
January 2004 and May 2007 documented the veteran's pain.  In 
his personal hearing, the veteran testified regarding how 
pain affected his daily activities.  Therefore, the Board 
finds that a rating of 10 percent, but no higher, is 
warranted for degenerative disc disease, cervical spine.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  Pain and some degree of interference 
with employment are contemplated by the schedular guidelines.  
The Board notes the veteran has other service and nonservice-
connected disabilities.  He appears to be currently gainfully 
employed.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

Post-Surgical Parotid Cystic Excision Scar

780
0
Disfigurement of the head, face, or neck:

With visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), 
or; with six or more characteristics of disfigurement
8
0

With visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement
5
0

With visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement
3
0

With one characteristic of disfigurement
1
0
Note (1): The 8 characteristics of disfigurement, for 
purposes of evaluation under Sec. 4.118, are: 
*	Scar 5 or more inches (13 or more cm.) in length. 
*	Scar at least one-quarter inch (0.6 cm.) wide at widest 
part. 
*	Surface contour of scar elevated or depressed on 
palpation. 
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.). 
*	Underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).
Note (2): Rate tissue loss of the auricle under DC 6207 (loss 
of auricle) and anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 (anatomical loss of 
one eye), as appropriate.
Note (3): Take into consideration unretouched color 
photographs when evaluating under these criteria.
38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).

In this case, service treatment records show that the veteran 
underwent a right superficial parotidectomy in February 1987.  
A right parotid mass was removed.  The October 2003 
separation physical revealed a six-inch scar in the veteran's 
right preauricular area and neck.

On VA examination in January 2004, the veteran reported 
numbness and cheek sweating at the site of the scar.  No 
functional impairment was noted as a result of the disorder, 
and the veteran said he had lost three weeks of time from 
work.  The examiner noted a well-healed scar at the right 
cheek which measured about 9 cm by 0.1 cm with disfigurement.  
No tenderness, ulceration, adherence, instability, tissue 
loss, keloid formation, hypopigmentation, hyperpigmentation, 
abnormal texture, or limitation of motion was observed.

In September 2004, the veteran stated that his cheek scar 
measured 8 inches in length.  He said that his cheek had a 
hollow appearance, and he had a numb feeling in his cheek.  
He reported that the numbness resulted in a lopsided smile.  
He also said he experienced severe pain in the area during 
airplane flights.  He noted that his cheek would sweat when 
he ate.

During a VA examination in May 2007, the veteran reported 
profuse sweating and numbness on his right cheek.  He said 
that he experienced pain in his cheek during flying.  No 
functional impairment from the disorder was noted.  The 
examiner observed that the veteran had a level scar at the 
right preauricular and neck which measured 17 cm by 0.3 cm.  
No tenderness, disfigurement, ulceration, adherence, 
instability, tissue loss, inflammation, edema, keloid 
formation, hypopigmentation, hyperpigmentation, or abnormal 
texture was observed.

VA examination in July 2007 revealed intact cranial nerves II 
through XII with the exception of peri-incisional reduced pin 
and temperature on the right.  The examiner gave a diagnosis 
of right facial paresthesias and dysesthesias as well as 
aberrant reinnervation/hyperhidrosis associated with 
mastication.  In an addendum dated in December 2007, the 
examiner stated that the facial paresthesia was due to the 
service-connected post-surgical scar, parotid cyst excision.  
An additional addendum dated July 2008 states that the 
veteran's right facial paresthesias and dysesthesias were 
caused by dysfunction of cutaneous nerve fibers around the 
surgical incision site.  There was also damage to the right 
facial nerve, specifically parasympathetic nerves, which lead 
to sweating over the parotid while eating.

During his July 2008 hearing before the undersigned, the 
veteran reported that he would sweat when he ate.  He said 
that he had a long scar and a hollow appearance in his cheek 
since his 1987 surgery.  He stated that he was in pain during 
airplane takeoffs and landings.  He reported no functional 
impairment due to the scar, but his jaw would hurt.  He also 
reported numbness in his ear.

As a preliminary matter, the Board notes that in an 
August 2008 RO decision, the veteran was granted service 
connection for right facial nerve impairment as related to 
the service-connected post-surgical scar, parotid cyst 
excision.  As the veteran has not submitted a Notice of 
Disagreement with the August 2008 RO decision, the issue of 
nerve damage in the right facial area is not before the Board 
and will not be analyzed in this decision.

Based on the evidence of record, the Board finds that an 
evaluation in excess of 10 percent for a post-surgical 
parotid cystic excision scar is not warranted at any time 
during the appeal period.  According to the evidence of 
record, the veteran's right facial scar has only one 
characteristic of disfigurement for purposes of evaluation 
under 38 C.F.R. § 4.118:  it measures about 17 cm long.  The 
scar does not measure at least one-quarter inch (0.6 cm.) 
wide at its widest part; the surface contour of the scar is 
not elevated or depressed on palpation; the scar is not 
adherent to underlying tissue; the skin is not hypo-or hyper-
pigmented in an area exceeding six square inches (39 sq. 
cm.); the skin texture is not abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); the underlying soft tissue is not missing in an 
area exceeding six square inches (39 sq. cm.); the skin is 
not indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  The evidence of record also does not 
show visible or palpable tissue loss and either gross 
distortion or asymmetry.  Therefore, an evaluation in excess 
of 10 percent is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7800.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The present service-connected 
disorder on appeal is adequately rated under the available 
schedular criteria.  The Board notes that the veteran and VA 
examiners have stated that he does not have any functional 
impairment related to this service-connected disorder.  He 
appears to be currently gainfully employed.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for left shoulder strain is 
denied.

Entitlement to service connection for right shoulder strain 
is denied.

Entitlement to an initial compensable evaluation for service-
connected right ear hearing loss is denied.

Entitlement to an evaluation of 10 percent, but no higher, 
for service-connected degenerative disc disease of the 
cervical spine is granted, subject to the regulations 
governing the payment of monetary awards.

Entitlement to an initial evaluation in excess of 10 percent 
for a post-surgical parotid cystic excision scar is denied.


REMAND

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  A medical examination 
or medical opinion is deemed to be necessary if the record 
does not contain sufficient competent medical evidence to 
decide the claim, but includes competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability, establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease manifest during an 
applicable presumptive period, and indicates the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran asserts that he currently has sleep 
apnea that developed while he was on active duty.  Service 
treatment records show that the veteran was given a 
provisional diagnosis of sleep apnea in September 1998.  He 
reported sleep problems in February and May 2000.  A sleep 
study conducted in December 2000 yielded negative results.  
The veteran continued to report sleeping problems, but in 
March 2001 a service examiner found no evidence of sleep 
apnea.  On VA examination in January 2004, the veteran 
reported difficulty staying awake during daytime hours due to 
a sleep apnea condition.  The examiner stated that a 
diagnosis was not possible because the veteran had not had a 
sleep study which confirmed sleep apnea.

In May 2005, the veteran indicated that three to four times a 
week he would wake suddenly due to an inability to breathe.  
He said he had difficulty getting a good night's sleep.  The 
veteran's spouse stated in August 2007 that since 1996, he 
had episodes during his sleep where he has stopped breathing.  
During his personal hearing in July 2008, the veteran 
indicated that he was told he probably had sleep apnea by 
service medical personnel in 1996 or 1997.  He said that he 
would occasionally stop breathing in his sleep, but it would 
not happen on a predictable basis.

The veteran has also claimed that he has hearing loss in his 
left ear as a result of his active duty service.  Service 
personnel records indicate that the veteran's military 
occupational specialty was machinist.  

On VA audiological evaluation in May 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
LEFT
10
25
50
55
35

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.

While the May 2007 audiological examination reveals hearing 
loss in the left ear, the audiologist made no opinion 
regarding the etiology of that hearing loss.  Regarding the 
claimed sleep apnea, the service treatment records contain 
conflicting evidence regarding the presence of a sleep 
disorder.  Consequently, the veteran should be afforded a VA 
examination to determine the etiology of his left ear hearing 
loss and a sleep study to determine the presence (if any) and 
etiology of a sleep disorder.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 
(2007).

In view of the foregoing, the appeal is REMANDED for the 
following actions:

1.  The AMC/RO should contact the 
veteran obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
who treated the veteran for hearing 
loss and/or a sleep disorder since 
January 2004.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  The veteran should be scheduled for 
an appropriate VA audiology examination 
for an opinion as to the whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
he has a left ear hearing loss disability 
as a result of service.

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report.  During 
the interview process, the examiner is to 
obtain a history from the veteran of any 
occupational or recreational noise trauma 
to which he may have been exposed, both 
before and after service.  Opinions 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

3.  The veteran should be scheduled for a 
VA examination by an appropriate 
physician to determine whether the 
veteran has sleep apnea that manifested 
itself during or occurred as a result of 
his active duty service.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.

The physician is requested to provide an 
opinion as to the whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that sleep 
apnea was incurred in or is otherwise 
related to his period of military 
service.  Any opinion should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.  Sustainable reasons 
and bases are to be provided for any 
opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


